Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 19, 2021

                                      No. 04-21-00451-CV

        Kody KOTHMANN, as Trustee of the Kody Kothmann 1992 Irrevocable Trust,
                                    Appellant

                                                v.

    Carl MENZIES and Steve Menzies, as Trustee of the Perry P. Menzies and Mary Louise
                               Menzies Living Trust,
                                       Appellees

                     From the 452nd District Court, Menard County, Texas
                                 Trial Court No. 2020-05655
                         Honorable Robert Hoffman, Judge Presiding


                                         ORDER
        On November 9, 2021, we advised Appellant that the complained of order did not appear
to be a final order, and we ordered Appellant to show cause why we have jurisdiction in this
appeal.
       Appellant’s timely response acknowledged that the order was not final, moved to dismiss
the appeal, or in the alternative, asked for additional time for the district court to sign a final
judgment.
        Appellant’s motion for alternative relief is GRANTED. We ABATE this appeal until
December 10, 2021. If no final judgment has been filed in this court by December 10, 2021, we
will dismiss this appeal without further notice.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court